Citation Nr: 1726247	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  10-07 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a skin disorder.

2. Entitlement to a rating in excess of 20 percent for prostatitis, prior to May 31, 2016 and in excess of 40 percent thereafter.

3.  Entitlement to special monthly compensation based on the need for aid and attendance/housebound status.

4.  Entitlement to service connection for diabetes mellitus type II (claimed as a result of Agent Orange exposure).

5.  Entitlement to service connection for Parkinson's disease (also claimed as and it's residuals Agent Orange exposure).

6.  Entitlement to service connection for prostate cancer (also claimed its residuals Agent Orange exposure).

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for anemia.

9.  Entitlement to service connection for anxiety with depressive disorder. 

10.  Entitlement to service connection for chronic fatigue syndrome.

11.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

12.  Entitlement to service connection for hernia and its residuals.

13.  Entitlement to service connection for rhinitis.

14.  Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to September 1970 and January 1991 to June 1991 with subsequent service in the Coast Guard Reserves from April 1984 to July 1984.

This appeal comes before the Board of Veterans' Appeals (Board) from May 2004 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2016 Supplemental Statement of the Case (SSOC), the RO increased the Veteran's disability evaluation for his chronic prostatitis from 20 to 40 percent, effective May 31, 2016.  The Veteran has not expressed his satisfaction with the award, nor is this the maximum benefit allowable by law.  Therefore, the evaluation periods remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

In February 2009, the Veteran applied for an increase rating for his prostatitis.  In an August 2015 Supplemental Claim, the Veteran stated that because of the chronic nature of his disability, the increase rating should relate back to the original award of service connection  However, once a decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error.  See Rudd v. Nicholson, 20 Vet. App. 296 at 300 (2006) (holding that any other result would vitiate the rule of finality); see also DiCarlo v. Nicholson, 20 Vet. App. 52 (2006) (stating there is no such procedure as a freestanding challenge to the finality of a VA decision).  Here, the Veteran did not challenge the disability rating at the time of the original decision, and freestanding claims of entitlement to earlier effective dates are legally precluded.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The only basis to challenge the disability rating assigned at that time of the original grant would be to raise a claim of clear and unmistakable error.  The Veteran is free to raise such a claim with the agency of original jurisdiction (AOJ) if he wishes to do so.

The Board finds that the AOJ did not substantially comply with the Board's 2016 remand directives as to the claim of service connection for a skin disorder, so the Board is again remanding the claim.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).

The issues of service connection for diabetes mellitus type II, prostate cancer, gastroesophageal reflux disease, anxiety with depressive disorder, anemia, rhinitis, Parkinson disease and its residuals, chronic fatigue syndrome, hernia and its residuals, headaches secondary to sinus, and sinusitis, and special monthly compensation due to the need for aid and attendance, are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to December 20 2012, the Veteran's prostatitis was obstructed with slow or weak stream, daytime hourly voiding, and awakening to void three to four times per night.  It is not manifested by urinary leakage; daytime voiding interval of less than one hour or awakening to void five or more times per night; urinary retention requiring catheterization, or recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.

2.  Between January 2014 to March 31, 2016 and from March 31, 2016 thereafter, the Veteran's prostatitis was obstructed with slow or weak stream, daytime voiding between one to two hours a day, and awakening to void three to four times per night.  The Veteran does not use an appliance or wear absorbent materials that must be changed more than four times per day.




CONCLUSIONS OF LAW

1.  The Veteran has not satisfied the criteria for a rating in excess of 20 percent prior to December 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 (2016). 

2.  The Veteran has satisfied the criteria for a rating in excess of 20 percent but not greater than 40 percent from January 2014 to March 30, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 (2016).

3.  The Veteran has not satisfied the criteria for a rating in excess of 40 percent from March 31, 2016 thereafter.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA's duty to notify was satisfied by a letter sent in March 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist was satisfied by the recovery of the Veteran's service treatment records, VA outpatient treatment records, and the performance of several VA examinations.  

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected prostatitis; the Board finds that his symptomatology has not been stable throughout the appeal period.  Therefore, assigning additional staged ratings for such disability is warranted.

The Veteran's prostatitis is rated under the provisions of 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7527, which provides the criteria for prostate gland injuries, infections, hypertrophy, and postoperative residuals of the prostate gland.  Such disability is to be rated under either voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b, DC 7527 (2016).

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  A 20 percent rating is warranted when there is continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, such that the Veteran is required to wear absorbent materials which must be changed less than two times per day.  A 40 percent rating is warranted when the Veteran is required to wear absorbent materials that must be changed two to four times per day.  A 60 percent disability rating is warranted with the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.

With respect to urinary tract infections, a 30 percent rating is warranted for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater, than two times a year), and/or requiring continuous intensive management. 

With regard to urinary frequency, a daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating, and daytime voiding interval less than one hour, or awakening to void five or more times per night warrants a 40 percent rating.  38 C.F.R. § 4.115a.

A. Prior to December 31, 2013

In September 1971, the Veteran was originally granted service connection for chronic prostatitis and rated 10 percent effective September 19, 1970.  In a September 2005 rating decision, the RO increased the disability rating to 20 percent effective April 2004.  

In March 2007, the Veteran filed a claim to increase his disability rating for his service-connected prostatitis.  In March 2009, the Veteran underwent a VA examination.  The Veteran had a weak urine stream, suffered urine leakage, and had difficulties starting and stopping his urine stream.  During the day, he urinated every hour and three to four times during the night.  He did not experience pain, urinary tract infections or any other infections or diseases related to his prostate, required pads or other appliances.  The Veteran was taking medications and saw his doctor every 6 months.  Imaging showed an enlarged prostate; however, the abnormal findings were insignificantly low.  He had normal testicles and sensation.  The examiner noted that the Veteran worked outside maintenance and had to urinate every hour.  The examiner diagnosed the Veteran with prostatitis.  Based on the VA examination and the evidence of record, the RO denied an increase in excess of 20 percent.  

In February 2010, the Veteran submitted a Substantive Appeal (VA Form 9) and requested a local hearing.  The Veteran stated that his disability picture more approximates a 30 percent rating.  He noted that his problems included starting and stopping urine flow, frequent infections, urgency, and incontinence and wet pants.  Also, his prostate was continually increasing in size.  In support of his claim, the Veteran submitted a private examination report.  The examiner noted that the Veteran did not have recent infection issues or gross hematuria.  The Veteran had some modest urinary symptoms including some frequency, obstructive type issues, urgency, urge incontinence, and urinated two times a night.  The Veteran's urine was clear, and he emptied well with a residual of 0 cc.  The examiner concluded that the Veteran had prostate enlargement with some mild-to-modest urinary symptoms.  

In September 2010, the Veteran was afforded a hearing.  The Veteran testified that his biggest problem was his inability to terminate.  He did not wear pads but, instead, used toilet paper and paper towels.  He also experienced burning, had to urinate six to seven times a day and four times during the night.  He was on medication and seeing his urologist every six months.   

In September, the Veteran also submitted a lay statement from his wife.  The wife discussed the Veteran's urinary frequency and urgency, and the medications he took to combat infections and control his urinary problems.  The Board finds that both the Veteran and his Veteran wife are competent to report observable symptoms and their statements are afforded probative weight.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Based on the hearing testimony and evidence of record, the RO issued a Supplemental Statement of the Case (SSOC) continuing to deny an increase in excess of 20 percent.  

In July 2010, the Veteran reported slight improvement in voiding parameters.  In February 2012, the Veteran saw his private physician.  The Veteran stated that he had decreased force of stream and increased frequency, urgency, and nocturia.  He did not have dysuria or hematuria.  The examiner concluded that the Veteran had benign prostate hypertrophy with progressive lower urinary tract symptoms.  The examiner refilled the Veteran's prescription and scheduled the Veteran to return in 4-6 weeks.  In an April 2012 examination, the Veteran denied frequent urination, burning or painful urination, blood in urine, change in force or strain, incontinence or dribbling, kidney stones, and sexual difficulty.  

Based on the competent evidence of record, the Board finds that the Veteran's prostatitis most closely approximates the criteria for a 20 percent disability rating under DC 7527.  A 30 percent rating is warranted for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater, than two times a year), and/or requiring continuous intensive management.  40 percent is warranted if the Veteran woke five or more times a night to void or when the Veteran is required to wear absorbent materials that must be changed two to four times a day.  From March 2009 to December 2013, the Veteran stated that, during the day, he urinated every hour and three to four times during the night.  He did not experience pain or urinary tract infections or any other infections or diseases related to his prostate.  He was on medication and experienced a weak urine stream, suffered urine leakage, and had difficulties starting and stopping; however, he did not wear absorbent materials or have recurrent symptomatic infection requiring drainage/frequent hospitalization, and/or requiring continuous intensive management.  Prior to December 31, 2012, the Board finds that the Veteran's symptoms more approximate no more than the 20 percent disability picture already assigned.  See 38 C.F.R. § 4.115a, 4.115b, DC 7527.

Since the preponderance of the evidence weighs against granting an increased rating prior to December 31, 2012, the reasonable doubt provisions of 38 U.S.C. § 5107 (b) are inapplicable.  


B.  January 23, 2014 to November 31, 2014

In January 2013, the Veteran was afforded a VA examination.  The examiner noted that the Veteran had voiding dysfunction that caused urine leakage; and obstructed voiding which included hesitancy and slow or weak stream.  The Veteran did not require the use of an appliance.  He wore absorbent material which had to be changed two to four times a day.  The Veteran's prostate was slightly enlarged.  He voided between one to two hours a day and three to four times a night.  He did not have a history of urinary tract of kidney infections.  The Veteran worked in maintenance where he could easily access the bathroom; therefore, the disability did not impact his ability to work. 

In April 2013, the Veteran was diagnosed with prostate cancer.  In June 2013, the Veteran underwent prostate surgery.  In July 2013, the Veteran was voiding and empting well.  However, he did have urgency and urgency leakage which the examiner stated was not unusual.  The Veteran did not have problems getting his urine stream started and had good size and strength to his stream.  The Veteran did not have frequency but woke up three times a night to urinate.  The Veteran wore one to two protective pads per day.  By May 2014, the Veteran woke up one to two times a night to urinate.  He did not have frequency or urgency.  

In December 2014, the Veteran was afforded another VA examination.  The examiner noted that the Veteran did not have problems getting his urine stream started and urinary stream was a good size and strength.  During the night, the Veteran woke up once to urinate, and he no longer wore protective pads.  In June 2015, the Veteran's physician noted that the Veteran continued to void well with no leakage or other urinary complaints.  He had no urinary tract infections, and there was no catheter in place.  However, the Veteran reported incontinence or dribbling.  He denied frequent urination, burning or painful urination, blood in urine, change in force or strain, and kidney stones.

In November 2016, the Board received a notice dated October 2016 which stated that the symptoms of prostate infection can be identical to those of prostate cancer.  When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

From January 2013 to December 2014, the Veteran wore absorbent materials which had to be changed two to four times a day.  Based on that information, the Board finds that the Veteran's chronic prostatitis more nearly approximates the criteria for a 40 percent rating.  See 38 C.F.R. § 4.115a, 4.115b, DC 7527.

C.  March 31, 2016 thereafter

In April 2016, the Board remanded the claim to obtain relevant treatment records and a contemporaneous medical opinion.

In June 2016, the Veteran was afforded a VA examination.  The examiner performed an in-person interview and reviewed the claim files.  The examiner noted that the Veteran had voiding dysfunction that required absorbent material which must be changed two to four times per day.  The Veteran voided one to two times a day and three to four times a night.  The Veteran experienced slow and weak stream, but there were no obstructive symptoms.  The examiner noted that the Veteran underwent surgery and had no residuals from the surgery.  The examiner concluded that the Veteran's prostate cancer was less likely than not incurred or caused by the claimed in-service injury, event, or illness.  The examiner stated that "although some studies have shown that there is a slight increase risk of prostate cancer in men who have been diagnosed with chronic prostatitis (among other conditions).  There is no evidence in current medical literature which states that there is a direct correlation between prostatitis and the development of prostate cancer."  However, the examiner did state that the current severity of the prostatitis is greater than the baseline.  Based on the June 2016 examination and the evidence of record, the RO increased the Veteran's disability rating to 40 percent effective May 31, 2016, i.e., the date entitlement arose.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (b) (2) (2016).

For the periods of January 2014 to March 2016 and March 2016 thereafter, the Board has considered whether 60 percent rating is warranted based on urine leakage.  However, the neither the medical evidence of record, nor the Veteran's statements in support of his claim indicates that he requires the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.  38 C.F.R. § 4.115a, 4.115b, DC 7527.  Moreover, no impairment of renal function has been indicated in the record.  Therefore, a higher, 60 percent rating is not warranted.


ORDER

Entitlement to an increased rating in excess of 20 percent prior to December 2013 for prostatitis is denied. 

Entitlement to an increased rating in excess of 20 percent from January 01, 2014 to March 30, 2016, for prostatitis is granted.

Entitlement to an increased rating in excess of 40 percent from January 2014 to November 2014 and March 31, 2016 thereafter, for prostatitis is denied.


REMAND

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 C.F.R. § 3.159(c) (4) (2016).  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Although a negative nexus opinion was rendered, the Board finds that opinion to be too vague in that it did not specifically reference any of the skin diagnoses noted in a separate examination report.  The Board also finds the opinion to be somewhat contradictory in that it relies on the absence of evidence of a chronic skin condition in the service treatment records, but then references several complaints noted therein.  For these reasons, the Board finds further clarification is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

Manlicon

In August 2016, the RO denied the Veteran's claim for service connection for diabetes mellitus type II and prostate cancer which the Veteran asserted were caused by Agent Orange exposure, gastroesophageal reflux disease, anxiety with depressive disorder, anemia, rhinitis, Parkinson disease and its residuals, chronic fatigue syndrome, hernia and its residuals, headaches secondary to sinus, and sinusitis.  Additionally, the RO denied aid and attendance.  In November 2016, the Veteran submitted a timely notice of disagreement with this decision.  

The RO has not issued a statement of the case for these claims, and they must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination so as to determine the nature and etiology of his skin disability.  In connection with the examination, the examiner must thoroughly review the record, a complete copy of this remand, and elicit a complete history directly from the Veteran.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (the Veteran is competent and credible to describe a current skin problem and to describe symptoms in service).  The examiner should conduct any tests and studies that are deemed necessary.  All findings should be reported in detail.  

A.  The examiner should note and detail all reported symptoms of a skin disorder.  The examiner should conduct a comprehensive general medical examination, and provide details about the onset, frequency, duration, and severity of all symptoms of the diagnosed rashes or other dermatological signs or symptoms.  

B.  For each diagnosed skin disorder (to include pseudofolliculitis, nummular Eczema, and/or psoriasis, if diagnosed), the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability is related to the Veteran's military service, to include his in-service treatment from April 1968 to November 1969.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the VA medical provider is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

If the examiner determines that the Veteran's skin rashes are not directly related to service, then the examiner should express an opinion as to whether it is 

C.  Issue a statement of the case (SOC) regarding the Veteran's claim for special monthly compensation due to the need for aid and attendance; claims of entitlement to service connections for diabetes mellitus type II and prostate cancer which the Veteran asserted were caused by Agent Orange exposure, gastroesophageal reflux disease, anxiety with depressive disorder, anemia, rhinitis, Parkinson disease and its residuals, chronic fatigue syndrome, hernia and its residuals, headaches secondary to sinus, and sinusitis.  The Veteran should be informed that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.
  
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


